 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany"In accordance with the Board's policy, Respondent shall makeavailable to the Board, upon request, such payroll and other records necessaryto facilitate the computation of the amount of back pay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, CIO, and Insula-tionWorkers Federal Labor Union, No. 24716, AFL, are labor organizationswithin the meaning of the Act.2.By discriminating in regard to hire and tenure of employment of FrankBoll,Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.s3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]1190 NLRB 289.HEYDEN CHEMICAL CORPORATION 1andLOCAL 68 OF THE INTERNATIONALUNION OF OPERATINGENGINEERS,AFL,2PETITIONER.CaseNo.3-RC-4816.August 6, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman A. Cole, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section S(c) (1) and Section 2 (6) and (7) of the Act.1 Thename of the Employer appeara as amended at the hearing.'The name ofthe Petitionerappears as amended at the hearing.8The EmployeesWelfareAssociation of Heyden Chemical Corporation,Garfield, NewJersey, was permitted to intervene on the basis of its contractual interest.100 NLRB No. 82. HEYDEN CHEMICAL CORPORATION5214.The Petitioner seeks a unit of all powerhouse employees includingengineers and firemen at the Employer's Garfield, New Jersey, plant,but excluding all other employees and supervisors as defined in theAct.The Employer and the Intervenor contend that the unit soughtis inappropriate because of a bargaining history on a plant-widebasis, the integrated nature of the Employer's operations, and thealleged disruptive effect on labor relations.The Employer is engaged in the production of chemicals and anti-biotics at its Garfield, New Jersey, plant, which alone is involved inthis proceeding.The 8 powerhouse employees-4 firemen and 4 en-gineers-are currently represented by the Intervenor along with morethan 300 other production, maintenance, and clerical employees.The firemen and engineers, who are required to be licensed by theState of New Jersey, have their headquarters in a separate buildingat the Employer's plant where they perform the usual duties of theirclassifications.The engineers, however, spend about one-fourth oftheir time in the plant servicing equipment which for the most part isconnected with the refrigeration system and the power plant.Al-though the powerhouse employees receive the same benefits as the plantpersonnel, they work under separate immediate supervision and haveseparate locker and workroom facilities.Despite the contract pro-vision which permits employees to bid for jobs throughout the plant,there have been during recent years few transfers and little inter-change between the powerhouse and the other plant departments.It is clear from the foregoing and the entire record that the power-house employees constitute a distinct, homogeneous, and functionallycoherent group of the type which the Board has customarily held maybe accorded separate representation 4Nor is such a unit rendered in-appropriate by the past bargaining history on a more comprehensivebasis, the alleged disruptive effect on labor relations, or the fact thatthe steam and coolants produced by the powerhouse are used through-out the Employer's operations.5Accordingly, we shall direct an election in the following votinggroup :All powerhouse employees at the Employer's Garfield, NewJersey, plant, including firemen and engineers, but excluding all otheremployees and supervisors as defined in the Acts If a majority votefor the Petitioner they will be taken to have indicated their desire toconstitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificationof representatives to the Petitioner for that unit as described in the95NLRB No. 129;The Gates Rubber Company,95NLRB 351.Charles A. Krause MillingCo., 97 NLRB 536;Armour & Company,88 NLRB 309.The parties agree, and we find, that Ambrose Lawlor, chief operating engineer, andJohn Seckley,working foreman,are supervisors under the Act. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDvoting group, which the Board, under suchcircumstances,finds to beappropriate for purposes of collective bargaining. In theevent a ma=jority vote for the Intervenor, the Board finds theexistingunit to beappropriate and the Regional Director will issue a certification ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]BURKE MILLWORK Co.,INC.andLOCAL 193,INTERNATIONALBROTHER-HOOD OF FIREMEN& OILERS,AFL,PETITIONER.Case No. 19-RC-1017.August 7, 195EDecision and' Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Rachel Storer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved 1 claim to represent employeesof the Employer.3.The Employer and the Intervenor allege their current contractis a bar to the petition.We do not agree.By its terms, the contractbecame automatically renewed on March 1, 1952, for a 2-year periodsucceeding its May 1 anniversary date.As the petition herein wasfiled February 29, 1952, it was clearly timely, and thus prevented thecontract from operating as a bar.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to carve out from the existing productionand maintenance unit, a unit confined to the steam licensed employeesin the Employer's boiler room.The Employer and the Intervenorobject to the severance of these workers from the existing plant-wideI Lumber and Sawmill Workers,Local2519,United Brotherhood of Carpenters andJoiners of America,AFL, Intervenedin this proceeding.It is referred to hereafter asthe Intervenor.100 NLRB No. 80.